             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           )    CRIMINAL NO.: 19-0035-KN-N
                                             )
ISSAC EARL GROSS,                            )
                                             )
       Defendant.                            )

                            ACCEPTANCE OF GUILTY PLEA
                            AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 8) and without any objection having been filed by the parties, the Defendant’s plea

of guilty to Count 1 of the Information is now accepted and the Defendant is adjudged

guilty of such offense.

       A sentencing hearing has been scheduled for May 24, 2019 at 10:00 a.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama 36602

under separate order.

                          DONE the 11th day of March 2019.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
